Citation Nr: 1030984	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable rating for bilateral onychomycosis 
of the lower extremities.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1945 to August 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for bilateral onychomycosis, rated 0 percent.  In July 
2007, the Veteran requested a Travel Board hearing.  He failed to 
report to such hearing scheduled in July 2010. 

Notably, a June 2007 rating decision denied service connection 
for depression, anxiety and nervousness.  The Veteran filed a 
notice of disagreement with such decision; however he did not 
file a substantive appeal after a statement of the case (SOC) was 
issued.  Furthermore, a March 2008 rating decision denied service 
connection for leprosy.  He has not filed a notice of 
disagreement with such decision.  Therefore these matters are not 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The Veteran has asserted in statements, since his last VA 
examination that his service connected bilateral onychomycosis 
now warrants a compensable rating.  As his last VA examination 
was in May 2006, and in light of the allegation of an increase in 
severity of this disability, a contemporaneous examination is 
necessary.  

[The Veteran is advised that a governing regulation provides that 
when (as here) an examination is scheduled in connection with an 
original claim and the claimant fails to report for such 
examination, the rating is to be based on the evidence of record.  
See 38 C.F.R. § 3.655.]

As this appeal is from the initial rating assigned with the award 
of service connection staged ratings are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, the Veteran's bilateral onychomycosis of the lower 
extremities is rated under Code 7813 (for dermatophytosis).  Code 
7813 provides for ratings under Code 7806 (dermatitis).

Code 7806 criteria provide that a 0 percent rating is warranted 
for less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  a 10 percent rating 
is warranted for involvement of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted for involvement of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
when systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating requires more than 40 percent of 
the entire body or more than 40 percent of exposed areas, 
affected, or; constant or near- constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12- month period.  38 C.F.R. § 4.118.  

The Board notes that during the appeal period lamisil (in tablet 
form, i.e. systemic therapy) was prescribed for the Veteran's 
onychomycosis.  The duration and frequency of such treatment is 
unclear from the current record.  A March 2006 VA treatment 
record notes "rx lamisil", however it does not specify if the 
prescription was for the oral or topical version of the 
medication.  On April 3, 2006 VA podiatry consultation, R.M.N., 
D.P.M. noted under plan "Rx Lamisil tablets [emphasis added] one 
po qd x 12 weeks."  On May 2006 VA examination, M.L., M.D. (who 
states that he reviewed the claims file) notes (on the first page 
of his report) that the Veteran was placed on oral therapy on 
April 30, 2006.  A July 2006 VA podiatry record makes no 
reference to any treatment (either oral or topical).  A November 
2006 VA mental health record lists Terbinafine HCL cream as one 
of the Veteran's medications.  As the frequency and duration of 
systemic therapy are factors for consideration in rating the 
disability at issue, and cannot be clearly discerned from the 
information available, copies of pertinent VA pharmacy records 
must be secured.  Furthermore, as it appears that the Veteran is 
being followed by VA for this disability, and the most recent VA 
records associated with the claims file are dated in November 
2007, updated VA treatment records must be secured. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should secure for the record 
complete copies of the clinical records 
all VA treatment the Veteran received for 
onychomycosis from November 2007 to the 
present.  Copies of the Veteran's VA 
pharmacy records from March 2006 to 
present should also be secured, and a 
pharmacist should be asked to highlight 
all prescriptions for treatment of 
onychomycosis, identifying each as topical 
or systemic.

2.	The RO should then arrange for the Veteran 
to be examined by an appropriate physician 
to determine the current severity of his 
service connected bilateral onychomycosis.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  All symptoms and functional 
limitations due to, or associated with, 
such disability should be described in 
detail.  The examiner should specifically 
note the frequency and duration of all 
systemic medications for the disability, 
and discuss their effectiveness (and any 
side-effects).  The examiner should 
explain the rationale for all opinions.

3.	The RO should then readjudicate this 
claim, to include consideration of the 
possibility of "staged" ratings (if 
indicated by facts found).  If it remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental SOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

